Citation Nr: 1222578	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  10-22 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from June 1999 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in March 2010.  A statement of the case was issued in April 2010, and a substantive appeal was received in May 2010.  The Veteran appeared at an April 2012 hearing before the Board at the RO.  The Veteran's representative presented argument regarding hearing loss in both hears.  The Board has therefore described the issue as service connection for bilateral hearing loss.  At the hearing, the Veteran denied ringing in the ears, and a claim for tinnitus has therefore not been raised. 

Although the appeal also originally included the issue of service connection for asthma, this benefit was granted by rating decision in October 2011 and is therefore no longer in appellate status.	

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that his hearing loss is due to acoustic trauma in service.  Specifically, he claims he was subjected to jet engine noise and noise from landings on a ship.  

A December 2005 report of medical examination diminished hearing acuity even though tested threshold did not meet the requirements pursuant to 38 C.F.R. § 3.385.  In reviewing audiological testing during service on various occasions from June 1999 to December 2005, it appears that test results suggest some worsening of hearing acuity in both ears.  This is potentially significant since, "if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes."  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).  

The Board acknowledges that the Veteran was scheduled for a VA examination in August 2010, and then rescheduled.  Although a supplemental statement of the case reflects that the Veteran failed to report, it is not clear from the record what hearing was being referenced.  Also, at the hearing the Veteran testified under oath that he was willing to report for a examination, and the representative has requested such.  Under the circumstances, an examination is appropriate in light of the Veteran's expressed willingness to cooperate and report for an examination. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for a VA audiological examination to determine the nature, extent and etiology of any currently manifested bilateral hearing loss.  The Veteran's claims file must be provided to the examiner for review.  All appropriate audiological testing should be performed.

If bilateral hearing loss disability is demonstrated, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the current bilateral hearing loss is related to acoustic trauma during service? 
      
Reasons for the opinion should be provided. 

2.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue of service connection for bilateral hearing loss.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


